DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 5/8/2019. Per the amendment, claim 5 has been amended. As such, claims 1-11 are pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 9- 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe et al. (US 2017/0181924 A1).
With respect to claim 1, Thorpe teaches a mask (Fig.1, 10) having a massage function (Abstract, “a facial massage device”), the mask (10) comprising: a mask body (12); and a massage unit (Fig.2, frame 24, massage nodes 32a and 32b, and liner 22; [0095]) coupled to the mask body (12), wherein the massage unit includes: a massage pad (Fig.2, 22, inner liner, [0087], where the inner liner is made of a soft material such as a foam or gel); and a pad driving part (massage nodes 32a and 32b) for allowing the massage pad to move in one direction while pressing a skin of a user (the frame 24 and massage nodes are positioned between the outer mask body 12 and the massage pad liner 22, which is pressed into the skin by the massage nodes. See [0096], where each massage node may be configured to deliver the same type of massaging motion and can therefore move in one direction.)
With respect to claim 2, Thorpe teaches wherein the massage pad (inner liner 22) moves in one direction while directly contacting the skin of the user. The massage pad (inner liner 22) is located between the skin of the user and the massage nodes (32a and 32b), the massage nodes move and press the massage pad (inner liner 22) directly onto the skin of the user.
With respect to claim 3, Thorpe teaches wherein the pad driving part (massage nodes 32a and 32b) moves the massage pad in an endless track manner (See in [0095] where the massage nodes 32 are shown and discussed with respect to the embodiments found in Fig.’s 3-5 and 7-12. The massage nodes specifically in Fig.’s 4-5, 9, and 11-12 feature massage nodes that move in an endless one way rotational track manner, where the direction is noted by the arrows in each figure).
claim 5, Thorpe teaches wherein the massage unit further comprises a cosmetic supply unit (as shown in Fig.14, fluid source 530; see [0013] where any embodiment may comprise the fluid supply source to deliver an ion mist adjacent to the inner liner) to supply cosmetics to the massage pad ([0147], where fluid source 530 and tubular member 532 deliver “ion mist” and/or steam to regions of the face between the massage pad (inner liner 512) and the face; [0147], where the definition of cosmetic is “a preparation, for beautifying the face”, www.dictionary.com and ion mist is a known cosmetic for beautifying the skin).
With respect to claim 9, Thorpe as modified teaches wherein the massage pad massages the skin in a direction of from a center of the user's face toward a periphery of the user's face (see Fig. 13 example of nodes 250, 300, and 450 where the cams rotate in a direction from the center of the face to the periphery). 
    PNG
    media_image1.png
    592
    537
    media_image1.png
    Greyscale

claim 10, Thorpe as modified teaches further comprising: a fixing unit (Fig.1, strap 44) configured to be attached to the mask body (12) and closely fix the mask body to the user's face ([0102]).
With respect to claim 11, Thorpe teaches a mask system (Fig. 14-15) having a massage function, the mask system comprising: a mask (500); a cosmetic container containing cosmetics (530, fluid source contains and delivers “ion mist”, [0147], where the definition of cosmetic is “a preparation, for beautifying the face”, www.dictionary.com and ion mist is a known cosmetic for beautifying the skin); and a pump ([0148], “fluid source 530 …may also include pumps) pump configured to supply the cosmetics to the mask, wherein the mask comprises: a mask body (502); a massage unit (Fig.15, pressure pouch 514 and liner 512) coupled to the mask body (Fig.5, [0133] where pouch 514, liner 512, and body 502 are fixedly attached to each other); and a cosmetic channel (532) configured to supply the cosmetics to the massage unit ([0147]), wherein the massage unit includes a massage pad (liner 512) configured to be moved in one direction while pressing a skin of a user (the liner is configured to be moved in the direction of the face of the user when the pressure pouch is expanded to press on the skin of the user; [0142], where the pressure pouch is comprised of individual compartments and “The individual compartments 520 may be inflated and/or deflated to exert a pressure and/or massaging motion on a user's face”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorpe et al. in view of Lagercrantz (US 2005/0049528 A1).
With respect to claim 4, Thorpe teaches the limitations of claim 1.
Thorpe does not teach wherein the pad driving part comprises: a belt configured to have the massage pad attached thereon; a roller connected to the belt; and a motor configured to rotate the roller.
However, Lagercrantz teaches a massage device (Fig.3, [0037]) comprising a belt (continuous belt 7) configured to have the massage pad attached thereon; a roller connected to the belt ([0037], “a continuous belt (7) which is driven and running around two rollers”); and a motor (4) configured to rotate the roller ([0037]) to provide massage to skin and “reduce or eliminate wrinkles” ([0001]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to replace the pad driving unit of Thorpe with the massage device of Lagercrantz to effectively reduce or eliminate wrinkles in the skin of the face of the user. With this modification the massage device of Lagencrantz would be the pad driving unit and would have the massage pad (Thorpe liner 22) attached to the pad driving unit.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thorpe and further in view of Choi (US 2012/0172951 A1).
With respect to claim 8, Thorpe teaches the limitations of claim 5.
wherein the massage unit further comprises a light emitting diode (LED) configured to irradiate light to the skin of the user.
However, Choi teaches a face mask (Fig.2) comprising light emitting diodes (161) to irradiate onto the face of a user to provide beauty care using light for the skin of the user ([0003]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage unit of Thorpe to further comprise light emitting diodes to provide beauty care for the skin in addition to massage. With this modification the light emitting diodes may be positioned on the inner liner of the massage pad of the massage unit.

Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 6, the closest prior art of record, Thorpe US 2017/0181924 A1, does not teach wherein the cosmetic supply unit is formed of materials including a porous material, and wherein the cosmetics are discharged from the cosmetic supply unit by a contact between the massage pad and the cosmetic supply unit, to thereby be moved to the massage pad. Thorpe instead teaches a cosmetic supply unit that is a non-porous container located outside of the mask, where a tube delivers the cosmetic to the massage pad from the cosmetic supply unit container. The cosmetic supply unit container does not contact the massage pad.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Son (US 2009/0254014 A1) teaches a mask for massaging the face. Yu (US 2006/02876156 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785       

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785